

117 HR 1523 IH: Modern Worker Empowerment Act
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1523IN THE HOUSE OF REPRESENTATIVESMarch 2, 2021Ms. Stefanik (for herself, Mrs. Steel, Mr. Norman, Mr. Gaetz, Mr. Cole, Mrs. Miller of West Virginia, Mrs. Rodgers of Washington, and Mr. Hern) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Fair Labor Standards Act of 1938 to harmonize the definition of employee with the common law.1.Short titleThis Act may be cited as the Modern Worker Empowerment Act.2.Amendments to the Fair Labor Standards Act of 1938 to harmonize the definition of employee(a)Definition of employeeSection 3(e)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(1)) is amended by inserting before the period the following: , as determined under the usual common law rules.(b)Definition of employSection 3(g) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(g)) is amended by inserting an employee after permit.